 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   RHONDA WILLIAMS, et al.,                            Case No. 1:18-cv-00268-SAB

10                  Plaintiffs,                          ORDER RE STIPULATION OF DISMISSAL
                                                         AND DIRECTING CLERK OF COURT TO
11           v.                                          CLOSE CASE

12   STATE CENTER COMMUNITY COLLEGE                      (ECF No. 31)
     DISTRICT,
13
                    Defendant.
14

15

16          On September 26, 2019, the parties filed a stipulation dismissing this action with

17 prejudice.     (ECF No. 22.)     In light of the stipulation of the parties, this action has been

18 terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th

19 Cir. 1997), and has been dismissed with prejudice and without an award of costs or attorney’s
20 fees.

21          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

22 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:       September 27, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
